Citation Nr: 0606556	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  98-10 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted for right arm thrombophlebitis 
from July 5, 1996?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served in the Army National Guard from February 
1982 to December 1988, to include active duty training 
service from April to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The case is now under the 
jurisdiction of the New York, New York RO.  In August 2000 
and December 2003 the Board remanded the case for additional 
development of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2000, a hearing was held before a Veterans Law Judge 
(VLJ) who is presently no longer employed by the Board.  
Pursuant to 38 C.F.R. § 20.707 (2005), the VLJ who conducts a 
hearing shall participate in making the final determination 
of the claim.  In October 2003  and January 2006, the Board 
sought to advise the veteran by letter that he was entitled 
to have another hearing before the Board, if he so desired.  
The veteran responded in February 2006, informing the Board 
of his desire to be afforded a new video conference hearing.  
Accordingly, the RO should undertake appropriate action to 
schedule the veteran for a video conference hearing.  

Accordingly, this case is REMANDED for the following 
development:

The appellant should be scheduled for a 
video conference hearing at the RO.  All 
correspondence pertaining to this matter 
should be associated with the claim 
folders.  Thereafter, the RO should take 
any appropriate action.

The purpose of this remand is to satisfy due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

